Citation Nr: 1001365	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-24 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1978 to 
January 1981.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision that, 
in pertinent part, denied service connection for a left knee 
disability.  The Veteran timely appealed.

In February 2009, the Veteran testified during a hearing 
before the undersigned at the RO.  Following the hearing, the 
Veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  

In May 2009, the Board remanded the matter for additional 
development.


FINDING OF FACT

There is no competent evidence that the Veteran currently has 
residuals of a left knee injury that are related to active 
duty. 


CONCLUSION OF LAW

Chronic residuals of a left knee injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through August 2004 and January 2009 letters, the RO notified 
the Veteran of elements of service connection and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the January 2009 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his 
claimed left knee disability.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed residuals of a left knee injury may be 
related to service.

The Veteran did identify private medical reports dated in 
1991 related to post service treatment for knee pathology.  
Following a remand, the RO requested that the Veteran give 
authorization to obtain these and any other pertinent 
records.  The Veteran did not respond and the RO was unable 
to request these additional records.  The veteran has not 
provided any names or dates pertaining to the incidents 
involving other service members.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 190 (1991) 
(affirmed on reconsideration, 1 Vet.App. 406 (1991)).  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

In this case, the Veteran contends that, while playing 
basketball with Sergeant D.W. in Ansbach, Germany, in January 
1981, the Veteran jumped up for a rebound and came down on 
his left knee-resulting in severe pain.  He testified that 
he was taken by Sergeant D.W. to the dispensary, and that a 
cast was put on his leg.  The Veteran separated from military 
service two weeks later.

Service treatment records reflect treatment for swelling over 
the lateral aspect of the right knee and discoloration in 
January 1981; X-rays were taken.  The impression was 
ligamentous strain and possible peroneal tendon tear.  The 
Veteran was given a cylinder cast and crutches for three 
weeks.
 
The post-service treatment records, dated within the 
following month in February 1981, reflect that the Veteran 
reported a right knee injury while playing basketball in 
service in January 1981, and that his leg was placed in a 
cast.  Examination following removal of the cast revealed 
edema of the right knee and leg, painful and limited motion 
of the right knee, laxity of the ligaments, and hyperflexion 
of the patellar.  The Veteran walked with the aid of a cane.  
The assessment at that time included injury to right knee 
with evidence of internal derangement.

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of either knee on the basis of 
presumptions referable to chronic diseases.

Records reflect that the Veteran suffered a stroke with a 
brain hemorrhage in December 1992, and was left hemi-palegic.

A physical therapy assessment, dated in May 1997, reveals 
that the range of motion of the Veteran's right knee was 
within normal limits.  Range of motion of the Veteran's left 
knee was from 0 degrees on extension to 125 degrees on 
flexion. 

VA hospital records, dated from May 1997 to June 1997, 
include a primary diagnosis of impaired gait, balance, and 
biomechanics secondary to left spastic hemiparesis; and a 
secondary diagnosis of old fracture of the left femur.

Records reflect that the Veteran underwent cardio and lower 
extremity conditioning in June 2002.
 
Statements received in February 2009 from Sergeant D.W. and 
from his spouse reflect that the Veteran injured his left leg 
in service while playing basketball, and that a cast was put 
on his leg.  Both Sergeant D.W. and his spouse are competent 
to testify on factual matters of which they have first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Also in February 2009, the Veteran testified that he was not 
having problems with his knee when the cast was removed in 
1981.  His job at that time was as a dispatcher for a fire 
department, and he was not doing physical work.  The Veteran 
testified that he started receiving treatment at the VA 
medical center (VAMC) in Miami, Florida, in 1992, and that he 
continues to have knee pain.

While the Veteran and his acquaintances are competent to 
describe any injuries to his left knee that occurred in 
service, their claims are contradicted by contemporaneous 
service treatment records reflecting injury and treatment for 
right knee injury.  The record reflect that this was from a 
basketball injury and the contemporaneous treatment records 
are more probative than lay accounts of injury to the other 
knee that are made more than 25 years later.  Regarding the 
Veteran's left knee, there were no manifestations of 
pertinent disability in service and it is clear to the 
undersigned that the injury in service was to the right knee.  
There is no convincing, competent evidence establishing a 
continuity of symptomotology of left knee disability 
following military service.  

Moreover, there is no competent evidence of current 
disability to either knee and certainly none that can be 
linked to service.  Pain is not analogous to disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(the claimant was seeking service connection for a neck 
disability and an increased rating for a low back disability.  
On the issue of service connection, the Court held that pain 
alone without a diagnosed or identifiable underlying malady 
or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it 
was precluded from reviewing the factual determinations of 
the Board or the Court.)  Without evidence of underlying 
disability associated with the complaints of pain, there is 
no basis for a grant of service connection.  
  
A clear preponderance of the evidence is against a finding 
that the Veteran has residuals of a left knee injury that 
either had their onset during service or are related to his 
active service.  Thus, service connection for residuals of a 
left knee injury is not warranted.


ORDER

Service connection for residuals of a left knee injury is 
denied.


____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


